                   Case 20-11157-CSS            Doc 984          Filed 10/15/20      Page 1 of 2




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
EXIDE HOLDINGS, INC., et al.,                                :        Case No. 20–11157 (CSS)
                                                             :
                             1
                  Debtors.                                   :        (Jointly Administered)
                                                             :
                                                             :        Re: Docket No. 982
                                                             :
------------------------------------------------------------ x


                                      NOTICE OF WITHDRAWAL

                   PLEASE TAKE NOTICE that, on October 15, 2020, Exide Holdings, Inc. and its

debtor affiliates in the above-captioned chapter 11 cases, as debtors and debtors in possession

(the “Debtors”), filed the Certification of Counsel Regarding Stipulation and Agreement to

Further Extend Challenge Deadline for Governmental Authorities and Creditors’ Committee

[Docket No. 982] (the “Certification”) with the United States Bankruptcy Court for the District

of Delaware.

                   PLEASE TAKE FURTHER NOTICE that the above-captioned Debtors hereby

withdraw the Certification without prejudice.




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie
     Metals Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000
     Deerfield Parkway, Building 200, Milton, Georgia 30004.


RLF1 24159116v.1
                   Case 20-11157-CSS   Doc 984    Filed 10/15/20   Page 2 of 2




Dated: October 15, 2020
       Wilmington, Delaware

                                  /s/ Brendan J. Schlauch
                                  RICHARDS, LAYTON & FINGER, P.A.
                                  Daniel J. DeFranceschi (No. 2732)
                                  Zachary I. Shapiro (No. 5103)
                                  Brendan J. Schlauch (No. 6115)
                                  Megan E. Kenney (No. 6426)
                                  One Rodney Square
                                  920 N. King Street
                                  Wilmington, Delaware 19801
                                  Telephone: (302) 651-7700
                                  Facsimile: (302) 651-7701

                                  -and-

                                  WEIL, GOTSHAL & MANGES LLP
                                  Ray C. Schrock, P.C. (admitted pro hac vice)
                                  Sunny Singh (admitted pro hac vice)
                                  767 Fifth Avenue
                                  New York, New York 10153
                                  Telephone: (212) 310-8000
                                  Facsimile: (212) 310-8007

                                  Attorneys for Debtors
                                  and Debtors in Possession




                                              2
RLF1 24159116v.1
